Exhibit 23.1 MICHAEL POLLACK CPA 46 EQUESTRIAN LANE CHERRY HILL, NJ 08003 Consent of Independent Registered Certified Public Accountants December 5, 2007 Board of Directors Bio-Solutions Corp. I consent to the inclusion in the Registration Statement on Form SB-2 of Bio-Solutions Corp. my audit report for Bio-Solutions Corp. (the “Company”) for the period March 27, 2007 (Inception) through September 30, 2007 dated October 24, 2007. Respectfully submitted, Michael Pollack Michael Pollack CPA Cherry Hill, NJ
